NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


RYAN E. BUTLER,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-75
                                         )               2D17-85
STATE OF FLORIDA,                        )               2D17-250
                                         )
             Appellee.                   )      CONSOLIDATED
                                         )

Opinion filed March 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Thomas P. Barber,
Judge.

Guillermo E. Gomez, Jr., of Gomez &
Touger, P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, KELLY, and SLEET, JJ., Concur.